TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00502-CV


Robert S. Howell, D.C. and First Rio Valley Medical, P.A., Appellants


v.


Texas Workers' Compensation Commission; Envoy Medical Systems, L.L.C.;
Texas Mutual Insurance Company; Continental Casualty Company;
Brownsville I.S.D.; Edwards Risk Management d/b/a Edwards
Claims Administration; State Office of Risk Management;
Safeco Insurance Company; and American Risk
Fund Insurance Company, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN200967, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	This is an interlocutory appeal of a temporary injunction.  Final judgment has been
rendered in the underlying cause, and an appeal taken from that judgment in Howell v. Texas
Workers' Compensation Commission, appellate cause number 03-03-00381-CV.  Appellees request
by motion that we dismiss this appeal as moot.  
	By separate motion, appellees move for damages and sanctions for appellants' filing
of an allegedly frivolous petition for emergency writ of prohibition.  We overrule that motion.
	We dismiss this appeal as moot.


  
						Jan P. Patterson, Justice
Before Chief Justice Law, Justices Kidd and Patterson
Dismissed as Moot
Filed:   August 29, 2003